Citation Nr: 1021328	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-39 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the severance of service connection for 
gout of the right knee resulting in a reduction of the 
evaluation of the service-connected degenerative joint 
disease of the right knee from 40 percent to 10 percent.

2.  The propriety of the severance of service connection for 
gout of the left knee resulting in a reduction of the 
evaluation of the service-connected degenerative joint 
disease of the left knee from 40 percent to 10 percent.

3.  Entitlement to service connection for gout of both feet.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active duty service from February 1989 until 
April 2001 with 4 months prior active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In the present case, the Veteran appealed a March 2007 rating 
decision which reduced the evaluation for the right knee from 
40 percent to 10 percent and reduced the evaluation for the 
left knee from 40 percent to 10 percent.  The Veteran argued 
that his service-connected knees had not improved and in fact 
warranted a higher rating.  A careful review of the record 
reflects that the March 2007 rating decision actually severed 
service connection for the gout of the knees.  As the gout of 
the knees and the patellofemoral syndrome of the knees were 
evaluated together, this severance of gout resulted in the 
reduction of the rating.  Accordingly, the Board 
recharacterized the issue from one of reduction to one of 
severance as noted on the cover page.   

The Veteran submitted additional evidence consisting of VA 
outpatient treatment records after the most recent October 
2008 Supplemental Statement of the Case.  In April 2010, the 
Veteran submitted a written waiver of review of that evidence 
by the agency of original jurisdiction and therefore referral 
to the RO of evidence received directly by the Board is not 
required. 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for gout of 
the bilateral feet is being remanded and is addressed in the 
REMAND portion of the decision below.  This issue is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The grant of service connection for gout of the right 
knee was undebatably erroneous because at the time of the May 
2004 rating decision there was no evidence linking the gout 
to service or the service-connected patellofemoral syndrome 
of the right knee.  

2.  Evidence submitted subsequent to the May 2004 does not 
demonstrate a nexus between the gout of the right knee and 
either service or the service-connected patellofemoral 
syndrome of the right knee. 

3.  The grant of service connection for gout of the left knee 
was undebatably erroneous because at the time of the May 2004 
rating decision there was no evidence linking the gout to 
service or the service-connected patellofemoral syndrome of 
the left knee.  

4.  Evidence submitted subsequent to the May 2004 does not 
demonstrate a nexus between the gout of the left knee and 
either service or the service-connected patellofemoral 
syndrome of the left knee. 






CONCLUSIONS OF LAW

1.  The grant of service connection for gout of the right 
knee was clearly and unmistakably erroneous and severance 
thereof was proper. 38 U.S.C.A. §§ 1110, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.303 (2009).

2.  The grant of service connection for gout of the left knee 
was clearly and unmistakably erroneous and severance thereof 
was proper. 38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(d), 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in February 2006 and August 2008 
that fully addressed all notice elements.  The February 2006 
letter informed the Veteran of the information required to 
substantiate the claims, the evidence VA would seek to 
provide and the evidence the Veteran should seek to obtain.  
The August 2008 letter specifically addressed the claim for 
an increase an explained the Veteran needed to demonstrate an 
increase in severity of the condition.  The Veteran was 
informed he could submit evidence of how the condition 
effected his employment and enclosed the rating criteria used 
to evaluate the knees.  In cases involving the severance of 
service connection, there are specific procedural 
requirements that need to be met. 38 C.F.R. § 3.105. These 
requirements will be discussed in detail below.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, including records from the Veteran's 
service in the National Guard, VA outpatient treatment 
records and private medical records.  The Veteran also 
provided testimony at a Board hearing in support of his 
claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the Veteran advised the RO in February 2006, March 2006 
and August 2008 that he had no further information to submit.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Severance of Service Connection for Gout of the Bilateral 
Knees

As noted in the introduction, the Veteran has appealed a 
March 2007 which severed service connection for gout and 
resulted in a reduction from 40 percent to 10 percent for 
each knee.

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957, once service connection is established, it will be 
severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government) and only where certain procedural safeguards 
have been met. Stallworth v. Nicholson, 20 Vet. App. 482, 487 
(2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997). 
Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law. Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons. The claimant will be notified 
at his latest address of record of the contemplated action 
and furnished detailed reasons therefore and will be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained.  Unless otherwise 
provided, if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued, if in order, effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action expires. 
See 38 U.S.C.A. §§ 5109A, 5112(b)(6); 38 C.F.R. § 3.105(d).

In the present case, the RO granted service connection for 
bilateral patellofemoral syndrome of the knees in a March 
2003 rating decision.  At that time, the patellofemoral 
syndrome was evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5262.  The Veteran applied for an increased 
evaluation and a May 2004 rating decision implicitly granted 
service connection for gout, although the RO never explained 
why service connection for this condition was granted.  The 
RO evaluated the knees under Diagnostic Code 5262-5217, the 
Diagnostic Codes for gout, and increased 40 percent 
evaluations were assigned for each knee.  The Veteran again 
applied for an increased evaluation and contended the 40 
percent rating evaluation does not accurately reflect the 
severity of his disability.  

In evaluating the claim for an increase, the RO found that 
clear and unmistakable error (CUE) committed in the May 2004 
rating decision.  Accordingly, the RO proposed severance of 
service connection of gout resulting in a reduction from 40 
percent to 10 percent for each knee.  Concerning the 
severance of service connection for gout, the RO sent the 
Veteran a rating decision dated in January 2007 proposing 
severance of service connection.  The cover letter to this 
decision advised the Veteran of his rights in regards to this 
severance, including the right to request a hearing and his 
right to submit additional evidence. 

The Veteran did not submit any additional information or 
request a hearing; however, additional VA outpatient 
treatment records were associated with the claims file after 
the January 2007 rating decision in connection with an 
unrelated claim.  The Veteran subsequently received a rating 
decision dated in March 2007 implementing the severance of 
service connection, effective July 1, 2007.  Given the above 
procedural history, the Board finds the RO followed the 
requirements of notifying the Veteran of the proposed 
severance and advising him of his rights with regards to the 
severance.

Having found the RO followed the proper procedural safeguards 
prior to severing service connection; the next question is 
whether the severance was proper.  In this regard, service 
connection will be severed only where evidence establishes 
that the grant of service connection was clearly and 
unmistakably erroneous. 38 C.F.R. § 3.105(d).

The Court propounded a three-pronged test for determining 
when there has been clear and unmistakable error committed in 
a prior decision. This test is as follows: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question. See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The same standards apply in a determination of CUE in a prior 
decision and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection; however, for the 
latter case the reviewable evidence is not limited to that 
which was before the RO at the time of the challenged rating 
decision. See Daniels v. Gober, 10 Vet. App. 474 (1997). In 
fact, VA regulations provide that a change in diagnosis may 
be accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous. See 38 C.F.R. § 3.105(d)

As noted above, the RO granted service connection for gout in 
the May 2004 rating decision but provided absolutely no 
indication why service connection was being granted.  Service 
connection generally requires evidence of a current 
disability, an injury or event during service, and a nexus 
linking the current disability to the event during service. 
38 C.F.R. § 3.303.  Service connection could be established 
on a secondary basis if the claimed disability was shown to 
be proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310.

After reviewing the evidence of record, the Board is of the 
opinion that the May 2004 rating decision granting service 
connection included clear and unmistakable error and the 
severance of service connection was proper.

Specifically, nothing in the claims file suggests the gout 
was caused or aggravated by service or the service-connected 
patellofemoral syndrome.  The record clearly reflects the 
diagnosis of gout of the bilateral knees as illustrated by VA 
outpatient treatment records and a September 2006 VA 
examination.  Additionally, although there is no diagnosis of 
gout during service, the service treatment records include 
complaints and treatment for the knee, specifically for 
patellofemoral pain syndrome and degenerative joint disease.  
In fact, the Veteran was placed on limited profile at least 4 
times during active service due to his knees.  

The remaining question, therefore, is whether there is 
competent evidence of a nexus or relationship between the 
current disability and the complaints of pain during service 
or alternatively, competent evidence of a nexus between the 
current gout and the service-connected patellofemoral 
syndrome of the bilateral knees.  By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, in certain cases, competent lay 
evidence may satisfy any of the required elements. "Competent 
lay evidence" is defined as any evidence not requiring that 
the proponent have specialized education training or 
experience but is provided by a person who has the knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person. 38 C.F.R. § 
3.159(a)(2).

Evidence in record at the time of the May 2004 rating 
decision included service treatment records, records from the 
Veteran's National Guard service, VA examination reports, VA 
outpatient treatment records and private medical records.  
None of the records in the file at the time of the May 2004 
rating decision suggested a relationship between the gout and 
service or the gout and the service-connected patellofemoral 
syndrome of the bilateral knees. 

As noted above, however, in cases regarding severance, the 
reviewable evidence is not limited to that which was before 
the RO at the time of the challenged rating decision. See 
Daniels v. Gober, 10 Vet. App. 474 (1997).  However, a review 
of evidence received after the May 2004 rating decision also 
fails to support a finding of service connection.  

The Veteran was afforded a VA examination in September 2006. 
The examiner reviewed the claims file and considered the 
Veteran's complaints of pain.  The Veteran related he was 
diagnosed with gout around 2003.  He reported pain in the 
knee which seldom got better even with the injections.  The 
examiner concluded that the Veteran had degenerative joint 
disease with gouty arthritis of the knees.  No opinion 
concerning the relationship between the two conditions was 
provided.  Nor did the examiner express an opinion as to 
whether the gouty arthritis was related to any event or 
incident of service.  Furthermore, the examiner was 
specifically asked to address the relationship between the 
gouty arthritis and patellofemoral syndrome.  In an October 
2006 addendum to the VA examination the examiner responded 
that the gouty arthritis was superimposed on the 
patellofemoral syndrome and aggravated the patellofemoral 
syndrome to a degree that cannot be stated without 
speculation.  In other words, the examiner opined the 
nonservice connected disability aggravated the service-
connected disability.  

The Veteran also underwent examination by an independent 
private medical examiner in March 2007.  The private examiner 
reviewed available medical records and considered the 
Veteran's history and complaints of pain.  After examining 
the Veteran the private examiner concluded the Veteran had 
crystal proven history of gout in the knees and toes, and 
degenerative joint disease of the knees.  The physician 
indicated there was limited range of motion.  He related 
there was crystal proven gout, but the Veteran's knees did 
not appear to have gouty arthropathy and the changes were 
noted to be more degenerative in nature.  No further opinion 
as to the etiology of the gout was provided.

Nor is there any evidence of continuity of symptomatology.  
In fact, the first diagnosis of gout of the knees appears in 
a May 2003 VA outpatient treatment record, over 2 years after 
the Veteran's separation from service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

In sum, none of the records relate the gout either to service 
or the service-connected patellofemoral syndrome.  In fact, 
the only record suggesting any kind of relationship between 
the two conditions suggests the gout aggravates the service-
connected patellofemoral syndrome.  Therefore, as there is no 
evidence suggesting the gout was caused or aggravated by 
either service or a service-connected disability, the prior 
May 2004 grant of service connection of gout of the knees 
constituted clear and unmistakable error.  Accordingly, the 
severance of service connection was proper. 

Whether the Patellofemoral Syndrome was Properly Evaluated

In the present case, the severance of service connection 
resulted in the reduction of an evaluation as the service-
connected knee disability was no longer rated under the 
Diagnostic Code for gout.  The record reflects the Veteran 
had initially applied for an increased evaluation and 
continued to challenge the 10 percent evaluation which is 
currently assigned for the bilateral knees.  Given the 
Veteran's argument that his knees have not improved, the 
Board also considered whether restoration of the prior 40 
percent disability rating or any other increase in evaluation 
was warranted under another Diagnostic Code pertaining to 
knee disabilities.  Sondel v. Brown, 6 Vet. App. 218, 220 
(1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) 
(Both for the general proposition that VA is obligated to 
review all issues which are reasonably raised from a liberal 
reading of the appellant's substantive appeal).  

To provide a brief history on the condition, the Veteran was 
granted service connection for the bilateral knees in a March 
2003 rating decision.  At that time, each knee was evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262 and rated as 10 
percent disabling.  As explained above, the May 2004 rating 
decision evaluated the knees under Diagnostic Code 5017, the 
Diagnostic Code for gout, and assigned a 40 percent 
evaluation for each knee.  The March 2007 rating decision 
which implemented the severance of service connection for 
gout evaluated the bilateral knees under Diagnostic Code 5260 
for limitation of motion of the knee.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, the United States Court 
of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

As noted above, the Veteran's bilateral patellofemoral 
syndrome of the knees was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Under Diagnostic Code 5260, a 10 
percent disability rating is warranted when flexion is 
limited to 45 degrees.  A 20 percent evaluation is warranted 
when flexion is limited to 30 degrees and a 30 percent 
disability rating is warranted when flexion is limited to 15 
degrees.  The Board must also consider a Veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion Diagnostic Codes. 38 C.F.R. §§ 4.40, 
4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The VA General Counsel has issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
Veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg." See VAOPGCPREC 9-2004 
(September 17, 2004).

Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted when extension is limited to 10 degrees, a 20 
percent disability rating is for assignment when extension is 
limited to 15 degrees and a 30 percent disability rating is 
for assignment when extension is limited to 20 degrees. A 40 
percent disability rating is warranted when extension is 
limited to 30 degrees and a 50 percent disability rating is 
warranted when extension is limited to 45 degrees.

Under VAOPGCPREC 23-97, the Veteran may be assigned separate 
ratings for arthritis with limitation of motion under 
Diagnostic Code 5260 or 5261 and for instability under 
Diagnostic Code 5257. See VAOPGCPREC 23-97 (July 1, 1997). 
Accordingly, and as noted above, the RO granted a separate 20 
percent rating under Diagnostic Code 5257. Under this 
Diagnostic Code, a knee impairment with recurrent subluxation 
or lateral instability is rated 20 percent when moderate and 
a maximum 30 percent when severe. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Another applicable Diagnostic Code is Diagnostic Code 5262 
which provides ratings based on impairment of the tibia and 
fibula and which was previously used to evaluate the 
Veteran's condition.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations.  In the present case, the Veteran applied for 
an increased evaluation in February 2004.  Accordingly, the 
evidence for consideration dates from February 2003 until the 
present.  See 38 C.F.R. § 3.400(o)(2)(noting the provision 
for an effective date up to one year prior to the date of 
claim only applies in claims for an increase, not initial 
grants of service connection.).   The Board notes as a 
practical matter, however, that since the severance of gout 
to the knees did not become effective until July 1, 2007, the 
40 percent rating assigned from September 2003 until June 30, 
2007, may not be disturbed.   

A May 2003 VA consultation of the left knee noted complaints 
of pain and swelling.  There was no complaint of warmth of 
the left knee.  Examination reflected pain and effusion of 
the left knee.  There was full extension but flexion only to 
150.  The Veteran was neurovascularly intact.  Bilaterally x-
rays were normal without evidence of effusion or joint space 
narrowing. 

A September 2003 VA outpatient treatment records noted 
complaints of pain with ambulation, giving way with stairs 
and locking bilaterally.  Clinical examination reflected the 
Veteran had no cyanosis, clubbing or edema of the 
extremities.  There was no effusion or deformity of either 
extremity.  The right knee was tender along joint line and 
over patella and flexion was found to 15 degrees only.  There 
was moderate laxity on lateral collateral with pain on 
stress.  Mild laxity was noted on medial collateral.  The 
left knee was tender along medial and lateral joint lines 
with tenderness over the patella.  Range of motion was found 
to 30 degrees, limited by pain.  The diagnosis was knee pain 
with positive gout crystals but no evidence of acute 
inflammation other than pain.  The physician noted that right 
laxity contributed to instability.  A VA Outpatient treatment 
record dated in November 2003 noted no effusion, erythema or 
warmth of the bilateral knees.  Range of motion was found 
from 0 to 100 degrees bilaterally with pain at extremes of 
flexion.  No medial/lateral or anterior/posterior instability 
was seen but there was pain with anterior/posterior stress 
testing.  No significant varus or valgus deformity was noted.  
The diagnosis was bilateral knee pain with questionable 
inflammatory arthropathy with urate crystals on previous 
aspirate. 

A May 2005 VA record noted complaints of left knee pain and 
swelling.  Examination reflected decreased flexion due to 
pain but normal extension with pain to lateral excursion and 
mild to moderate effusion with pain to palpation.  No warmth 
or erythema was noted.  The assessment was acute knee 
effusion most likely secondary to overuse or minor traumas.  
Review of a prior magnetic resonance imaging test (MRI) 
reflects the reason for recurrent effusion due to structural 
abnormality.  The physician did not feel this was gout.  A 
July 2005 VA outpatient treatment record noted complaints of 
left knee pain.  The physician related an MRI demonstrated a 
radial tear of the lateral meniscus, full thickness 
cartilage, fissure of lateral facet of the patella and 
patellar tendinosis.  Clinical examination reflected no 
instability, warmth or erythema.  There was mild effusion 
without pedal edema.  The assessment was arthritis pain. 

A November 2005 VA record noted complaints of bilateral knee 
pain.  The gait was stable.  The examiner noted the Veteran 
guarded so much on right range of motion testing that maximum 
flexion could not be accurately assessed.  Both knees 
extended fully and left knee flexed to 120.  Varus/valgus 
deformity and instability, drawer and McMurray tests were all 
assessed as 0.  Another November 2005 record noted complaints 
of bilateral knee pain.  Clinical examination showed there 
was no warmth or swelling of the right knee.  There was 
crepitus.  Anterior and posterior drawer tests were negative.  
Valgus and varus maneuvers were also negative.  The knee was 
tender over the patella and medial and lateral joint lines.  
There was decreased range of motion with full extension.  The 
impression was advanced chondromalacia of the right greater 
than left knee and gout flare.  The physician explained the 
combination of the two was making it very difficult to 
ambulate.  

The Veteran underwent a VA examination in September 2006.  
The examiner reviewed the claims file and considered the 
Veteran's complaints of constant pain with some relief from 
medication or injections.  The Veteran reported four to five 
flare-ups a year and described most difficulty with climbing 
steps.  Extended ambulation also aggravated the condition.  
He used sleeve type braces and a cane for ambulation.  He 
denied dislocation or subluxation.  There was no description 
of inflammatory arthritis.  No constitutional symptoms of 
arthritis were noted.   

Clinical examination reflected the knees were not 
particularly hot or tender on examination.  A prior 
evaluation had noted small effusions in the knees, more in 
the right; however, none were seen on examination.  The 
Veteran refused to extend the right knee because of pain.  He 
extended it to about 5 degrees less than full extension.  He 
could extend the left to 0 degrees, but complained of pain.  
Flexion was found in the right to 90 degrees and in the left 
110.  There was pain with movement.  There was no abnormality 
on varus or valgus stress testing.  No drawer sign or 
McMurray's sign could be elicited.  No crepitus was noted.  
The Veteran could walk normally but when tested against 
resistance had a decrease in the amount of strength which 
would be less than he demonstrated with the walking.  Sensory 
examination was unremarkable.  There was no change in the 
amount of motion on repetitive testing.  X-rays showed some 
effusion and minimal degenerative changes.  The diagnosis was 
degenerative joint disease with gouty arthritis of the knees.  

A February 2007 VA outpatient treatment record noted 
complaints of knee pain.  Clinical examination reflected no 
deformity or effusion of the bilateral knees.  There was no 
erythema.  The knees were markedly tender along the joint 
lines and over the patella and patella tendons.  Range of 
motion examination reflected flexion to 80 degrees because of 
pain.  The assessment was multifactorial knee pain without 
evidence of a current gout flare.  

The Veteran also submitted a March 2007 private independent 
examination.  The private examiner reviewed records brought 
by the Veteran and considered the Veteran's reported history 
and subjective complaints.  The Veteran described treatment 
with medication, aspiration, steroid injection and knee 
braces.  When there were gouty flares he treated with 
medication and steroid medication.  The knees were painful 
and stiff with movement.  He could walk about 1-2 miles 
before pain became unbearable.  He had trouble with prolonged 
sitting.  

Clinical examination reflected an antalgic right gait.  The 
right knee lacked full extension when walking and in stance.  
Range of motion of the right knee was 10 to 102 degrees and 
there was pain with flexion.  On the left, range of motion 
was from 0 to 115 with pain on flexion.  There was some 
patellofemoral crepitus noted with light compression, right 
greater than left.  There was medial and lateral joint line 
tenderness with pain medial and lateral with range of motion.  
The patellofemoral joint was stable and tracked normally.  
The tibiofemoral joint was stable.  The knees were clinically 
in 3-4 degrees of valgus.  The assessment was crystal proven 
history of gout knees and toes and degenerative joint disease 
of the knees.  

Other VA records note complaints of pain and document 
generalized limited motion, but fail to provide any clinical 
findings which can be applied to the Schedule for Rating 
Criteria.  

Finally, the Veteran provided statement in support of his 
claim for an increased evaluation.  In December 2005 he 
related that he had extreme pain of the lower extremities 
that affect his life physically, socially and financially. He 
indicated his mobility had decreased and he needed a cane to 
ambulate.  He could not longer climb stairs without 
assistance.  His driving time increased due to frequent stops 
to prevent camping.  The Veteran also testified at an April 
2010 Board hearing.  He explained his symptoms are the same 
or even worse than when he received the 40 percent 
evaluation.  He explained he cannot ambulate by himself as 
the knees go out and are swollen.  It also was difficult to 
drive due to pain.  He reported swelling pain and cramping 
and treated with medication and shots but was told there was 
nothing else that could be done for the pain.  He was told 
there was no cartilage in the knees and described a squeaking 
sound when he went up stairs.  He explained both knees go out 
when he walked and it would twitch and feel as if it was 
slipping.  He indicated this could occur every other day.  He 
reported swelling once a week. The Veteran's wife explained 
it was hard for the Veteran to get up because it was 
difficult to straighten and walk on the leg, she explained it 
would give out and he would be about to fall when walking.  
She also explained driving took a while as they had to stop 
frequently so he could stretch his knees.  

Right Knee

Examining the evidence in light of the above rating criteria 
illustrates that the reduced 10 percent evaluation is proper.  
Specifically, there is no evidence of flexion limited to 30 
degrees to warrant a higher 20 percent evaluation.  In fact, 
almost all of the medical records documenting range of motion 
findings found flexion of at least 80 degrees.  Only one VA 
record, dated in September 2003, noted a limitation in 
flexion to 15 degrees which would warrant a higher rating of 
30 percent; however, this record falls within the period for 
which the Veteran was in receipt of the higher 40 percent 
evaluation.  After July 2007 there is no indication the 
Veteran had limitation of flexion to warrant an increase.  

Similarly, there is no indication the Veteran's right knee 
demonstrated limited extension to 15 degrees to warrant a 
higher 20 percent evaluation under Diagnostic Code 5261.  
Rather, the records noted some limitation in extension; 
however, the most limited was to 10 degrees as documented in 
the March 2007 private examination.  Given this finding, the 
Board considered whether a separate evaluation was warranted.  
See VAOPGCPREC 23-97 and VAOPGCPREC 9-98 (August 14, 
1998)(both noting that if a musculoskeletal disability is 
rated under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, separate evaluations 
may be warranted).  However, in the present case, at the time 
of the March 2007 finding, the Veteran's condition was 
evaluated under Diagnostic Code 5017 and assigned a higher 40 
percent evaluation.  The Diagnostic Code for gout considered 
limitation of motion by considering "impairment ...supported 
by examination findings."  38 C.F.R. § 4.71a, Diagnostic 
Codes 5017, 5002.  Accordingly, a separate evaluation under 
Diagnostic Code 5261 prior to July 1, 2007 would constitute 
illegal pyramiding.  38 C.F.R. § 4.25.

To the extent to which a 10 percent rating would be warranted 
under Diagnostic Code 5261 after July 1, 2007, the Board 
notes that no other compensable evaluation was warranted.  As 
discussed above, there is no evidence documenting limitation 
of flexion to a compensable degree to warrant a separate 
evaluation under 5260.  Furthermore, as the finding under 
5260 warranted a compensable evaluation under the limitation 
of motion Diagnostic Codes, a continued 10 percent rating 
under Diagnostic Code 5003 is not longer warranted.  In other 
words, there is no period when the Veteran had findings to 
support two separate ratings under Diagnostic Codes 5003, 
5260 and 5261.

Nor is a separate evaluation warranted under Diagnostic Code 
5257.  While the Veteran complained of subluxation and 
instability, the medical records do not demonstrate objective 
findings of subluxation or instability of the right knee.  
For example, the March 2007 private record noted the 
patellofemoral joint was stable and tibiofemoral joint was 
stable.  As such, a separate rating under this Diagnostic 
Code is not warranted. 

The evidence reflects the Veteran has complained of pain and 
limitation of motion associated with his right knee and has 
described significant restriction on activities as a result 
of the disability.  The records indicate the Veteran has been 
treated with a brace, injections and over-the-counter 
medication.  However, none of the records document any 
further limitation of motion based upon additional pain, 
weakness and guarding, or repeated use. Furthermore, the 10 
percent evaluation for arthritis under Diagnostic Code 5003 
contemplates the effects of the Veteran's complaints of pain, 
fatigue, swelling and weakness, in fact, Diagnostic Code 5003 
mandates that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
painful motion.  Therefore, an increased evaluation based 
solely on pain is not warranted. 38 C.F.R. §§ 4.45, 4.71a, 
Diagnostic Codes 5003, 5010; DeLuca v. Brown, 8 Vet. App. 202 
(1995)


Left Knee

Examining the evidence in light of the above rating criteria 
illustrates that the reduced 10 percent evaluation is proper.  
Specifically, there is no evidence of flexion limited to 30 
degrees to warrant a higher 20 percent evaluation.  In fact, 
almost all of the medical records documenting range of motion 
findings found flexion of the left knee of at least 80 
degrees.  Only one VA record, dated in September 2003, noted 
a limitation in flexion to 30 degrees which would warrant a 
higher rating of 20 percent; however, as noted above, this 
record falls within the period for which the Veteran was in 
receipt of the higher 40 percent evaluation which already 
considered limitation of motion.  After July 2007 there is no 
indication the Veteran had limitation of flexion to warrant 
an increase.  

Similarly, there is no indication the Veteran's left knee 
demonstrated limited extension to 15 degrees to warrant a 
higher 20 percent evaluation under Diagnostic Code 5261.  
Rather, the records always described full extension of the 
left knee.  As the Veteran's left knee did not manifest with 
limitation of flexion or extension to a compensable degree, 
the Board considered whether a higher 20 percent evaluation 
was warranted under Diagnostic Codes 5003, 5010.  
Significantly, the x-rays in October 2005 noted the left knee 
was normal without significant interval change.  Even 
assuming x-ray evidence of arthritis, there is no evidence 
suggesting that a separate (or increased) evaluation 
warranted under Diagnostic Code 5257 is warranted.  While the 
Veteran complained of subluxation and instability, the 
medical records do not demonstrate objective findings of 
subluxation or instability of the left knee.  Specifically, 
while the March 2007 private record noted the patellofemoral 
joint was stable and tibiofemoral joint was stable.  As such, 
a separate rating under this Diagnostic Code is not 
warranted. 

The evidence reflects the Veteran has complained of pain and 
limitation of motion associated with his left knee and has 
described significant restriction on activities as a result 
of the disability.  The records indicate the Veteran has been 
treated with a brace, injections and over-the-counter 
medication.  However, none of the records document any 
further limitation of motion based upon additional pain, 
weakness and guarding, or repeated use.  Furthermore, the 10 
percent evaluation for arthritis under Diagnostic Code 5003 
contemplates the effects of the Veteran's complaints of pain, 
fatigue, swelling and weakness; in fact, Diagnostic Code 5003 
mandates that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
painful motion.  Therefore, an increased evaluation based 
solely on pain is not warranted. 38 C.F.R. §§ 4.45, 4.71a, 
Diagnostic Codes 5003, 5010; DeLuca v. Brown, 8 Vet. App. 202 
(1995)

Conclusion

As explained above, the reduction in the evaluation was based 
upon an improper grant of service connection which resulted 
in the disability being rated under a different Diagnostic 
Code.  Unfortunately, as the grant of service connection was 
in error, the severance of the gout and resultant evaluation 
of the patellofemoral syndrome under the knee codes was 
appropriate. 

The Board also considered whether the patellofemoral syndrome 
of the bilateral knees was evaluated properly.  As explained 
above, however, the Veteran's current symptoms do not meet 
the criteria for an evaluation in excess of 10 percent for 
each knee.  Based upon the guidance of the Court in Hart, the 
Board has considered whether a staged rating is appropriate.  
In the present case, the Veteran's symptoms have allowed for 
the staged ratings as assigned.  No further staged ratings 
are warranted by the current evidence of record.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, as the Veteran raised the possibility of an extra-
schedular rating during the April 2010 Board hearing, the 
Board considered whether the claim warranted referral for 
extra- schedular consideration.  In exceptional cases where 
schedular disability ratings are found to be inadequate, 
consideration of an extra-schedular disability rating is 
made. 38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
disability rating is appropriate. Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms." Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  In the present case, while the 
Veteran argued his knee impacted his employment, he also 
testified that he was working full time.  The Veteran has not 
argued nor is there any indication the Veteran has been 
frequently hospitalized due to his bilateral knees.  
Therefore, referral for the assignment of an extra-schedular 
disability rating is not warranted.


ORDER

Severance of service connection for gout of the right knee 
was proper and the reduction in the evaluation from 40 
percent to 10 percent for the right knee was proper.

Severance of service connection for gout of the left knee was 
proper and the reduction in the evaluation from 40 percent to 
10 percent for the left knee was proper.


REMAND

A preliminary review of the record reflects that further 
development is necessary.  Specifically, the Board is of the 
opinion that a VA examination is warranted.  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the medical and lay evidence indicates 
that the Veteran suffers from attacks of gout.  Service 
treatment records reflect significant treatment for other 
foot complaints, specifically, calluses, corns and 
hammertoes.  The Veteran even underwent arthrodesis surgery 
in February 1996.  Finally, the Veteran testified in April 
2010 Board hearing that he had excessive pain of the feet 
during service and continuing after service.  The Veteran's 
representative has argued that the excessive pain noted in 
conjunction with the callosities may reflect an early symptom 
which supports the post-service diagnosis of gout.  The 
Federal Circuit has recently held that lay testimony is 
competent to render a diagnosis when lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).

As the medical evidence currently of record leaves 
considerable doubt as to the exact nature and etiology of the 
Veteran's gout of the bilateral feet, the Board finds that 
there is insufficient competent medical evidence of record to 
make a decision on the claim.  For these reasons, the Board 
finds that a VA examination and medical opinion is required 
to determine the nature and etiology of his gout of the 
bilateral feet. See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall afford the Veteran an 
opportunity to attend an appropriate VA 
examination to ascertain the nature, 
extent, and etiology of any gout of the 
feet.  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be conducted.  The 
claims file and a copy of this Remand must 
be made available to the examiner for 
review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.

The examiner shall review all pertinent 
records associated with the claims file 
and offer an opinion as to whether it is 
at least as likely as not (at least a 50 
percent probability) that any currently 
diagnosed gout of the feet is related to 
any event, incident, or symptoms during 
service, including the callosities noted 
during service.  The examiner should also 
comment on whether the "excessive pain" 
was an early symptom supporting the post 
service diagnosis of gout.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed. If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


